              Case
                Case
                   1:19-cv-00353-PGG-KNF
                      1:19-cv-00353-PGG Document
                                          Document
                                                 3 4Filed
                                                       Filed
                                                          01/14/19
                                                             01/15/19Page
                                                                       Page
                                                                          1 of
                                                                             11of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District of New York


                        SOPHIA VELA,                                 )
                                                                     )
                                                                     )
                                                                     )
                            Plaintif!(s)                             )
                                v.
                                                                     )
                                                                             Civil Action No.    19 CV 353
                                                                     )
  THE FAMILY FAIO CORP., OBA MIMMO CUC INA                           )
                                                                     )
                                                                     )
                                                                     )
                           Defendanl(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) THE FAMILY FAIO CORP. OBA MIMMO CUCINA
                                           1690 YORK AVENUE
                                           NEW YORK, NY 10128




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                 Cilenti & Cooper, PLLC
                                           708 Third Avenue - 6th Floor
                                           New York, New York 10017




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


             1/15/2019                                                            /s/ J. Gonzalez
Date: - - - - - - - - - -
                                                                                           Signature of Clerk or Deputy Clerk
